    Case 0:21-cv-61534-AHS Document 1-1 Entered on FLSD Docket 07/27/2021 Page 1 of 9
Filing # 130033400 E-Filed 07/03/2021 01:00:08 PM



               IN THE COUNTY COURT OF THE SEVENTEENTH JUDICIAL CIRCUIT
                         IN AND FOR BRO WARD COUNTY, FLORIDA

        MARIA RODRIGUEZ,

                Plaintiff,
                                                                                       Case No.
        V.
                                                                                       JURY TRIAL DEMANDED
        CONVERGENT OUTSOURCING, INC.,
                                                                                        INJUNCTIVE RELIEF SOUGHT
                Defendant.


                                                              COMPLAINT

                Plaintiff Maria Rodriguez ("Plaintiff') sues Defendant Convergent Outsourcing, Inc.

        ("Defendant") for violations the Florida Consumer Collection Practices Act ("FCCPA") and the

        Fair Debt Collection Practices Act ("FDCPA")

                                                  JURISDICTION AND VENUE

                1.         This Court has subject matter jurisdiction over Plaintiff and Defendant

         (collectively, the "Parties"), because the cause of action arises within the jurisdiction of this Court

        and, thus, venue and jurisdiction are proper.

                2.         This Court has personal jurisdiction over Defendant because Defendant is

        operating, present, and/or doing business within this jurisdiction and because the complained of

         conduct of Defendant occurred within Broward County, Florida.

                3.         The amount in controversy is greater than $8,000, but does not exceed $15,000,

         exclusive of costs, interest, and attorneys' fees, and is otherwise within this Court' s jurisdiction.

                4.         Venue of this action is proper in this Court because, pursuant to Fla. Stat. § 47.011,

         et seq., the cause of action alleged below arose in Broward County Florida.




                                                                                                                         PAGE      I1   of 7
                                             LAW OFFICES OF JIBRAEL S. HINDI, PLLC
                     110 SE 6th Street, 17th Floor I Ft. Lauderdale, Florida 33301 I Phone (954) 907-1136 I Fax (855) 529-9540 -
                                                              www.JibraelLaw.com
Case 0:21-cv-61534-AHS Document 1-1 Entered on FLSD Docket 07/27/2021 Page 2 of 9




                                                            PARTIES

           5.         Plaintiff is a natural person, and a citizen of the State of Florida, residing in Broward

    County, Florida.

           6.         Defendant is a Washington Corporation, with its principal place of business located

    in Renton WA 95805.

                                             DEMAND FOR JURY TRIAL

           7.         Plaintiff, respectfully, demands a trial by jury on all counts and issues so triable.

                                               FACTUAL ALLEGATIONS

           8.         On a date better known by Defendant, Defendant began attempting to collect a debt

    (the "Consumer Debt") from Plaintiff.

           9.         The Consumer Debt is an obligation allegedly had by Plaintiff to pay money arising

    from a transaction between the creditor of the Consumer Debt, Santander Consumer, and Plaintiff

    involving an unsecured line of credit for the personal use of Plaintiff. (the "Subject Service").

           10.        The Subject Service was primarily for personal, family, or household purposes.

           11.        Defendant is a business entity engaged in the business of soliciting consumer debts

    for collection.

            12.       Defendant is a business entity engaged in the business of collecting consumer debts.

            13.       Defendant regularly collects or attempts to collect, directly or indirectly, debts

    owed or due or asserted to be owed or due another.

            14.       Defendant is registered with the Florida Office of Financial Regulation as a

    "Consumer Collection Agency."

            15.       Defendant's "Consumer Collection Agency" license number is CCA0900904.




                                                                                                                    PAGE 12 of 7
                                        LAW OFFICES OF JIBRAEL S. HINDI, PLLC
                110 SE 6th Street, 17th Floor I Ft. Lauderdale, Florida 33301 I Phone (954) 907-1136 I Fax (855) 529-9540
                                                         www.,JibraelLaw.coin
Case 0:21-cv-61534-AHS Document 1-1 Entered on FLSD Docket 07/27/2021 Page 3 of 9




           16.     Defendant maintains all the records specified in Rule 69V-180.080, Florida

    Administrative Code.

           17.     The records specified by Rule 69V-180.080, Florida Administrative Code, of which

    Defendant does maintain, are current to within one week of the current date.

           18.     Defendant is a "debt collector" within the meaning of 15 U.S.C. § 1692a(6).

           19.     Defendant is a "person" within the meaning of Fla. Stat. § 559.72.

           20.     On a date better known by Defendant, Defendant transmitted Plaintiff s personal

    information to a third-party (the "Third-Party").

           21.      The personal information Defendant transmitted to the Third-Party included, but

    was not limited to: [1] Plaintiffs name; [2] Plaintiffs address; [3] the existence of the Consumer

    Debt; [4] the amount of the consumer debt; [5] the creditor of the Consumer Debt; [61 that Plaintiff

    was the alleged debtor of the Consumer Debt; [7] information regarding the Subject Service; and

    [8] that Plaintiff did not pay the Consumer Debt and/or defaulted on the Consumer Debt

    (collectively, the "Transmitted Information").

           22.      The Third-Party, of whom Defendant transmitted Plaintiffs personal information

    to, complied Plaintiffs personal information and prepared a letter that was to be sent to Plaintiff

    in an attempt to collect the Consumer Debt.

           23.      The Transmitted Information affected Plaintiffs reputation. For example, the

    transmission of such information affected Plaintiff s reputation regarding the repayment of debts,

    Plaintiff s reputation of truthfulness, Plaintiff s reputation of solvency, and Plaintiffs reputation

    regarding trustworthiness.

           24.      Defendant' s transmission of Plaintiff s personal information to the Third-Party was

    a communication in connection with the collect of the Consumer Debt.

                                                                                                                   PAGE 1   3 of 7
                                      LAW OFFICES OF JIBRAEL S. HINDI, PLLC
              110 SE 6th Street, 17th Floor .1 Pt. Lauderdale, Florida 33301 1 Phone (954) 907-1136 1 Fax (855) 529-9540
                                                        yvvvw,JibraelLaw.com
Case 0:21-cv-61534-AHS Document 1-1 Entered on FLSD Docket 07/27/2021 Page 4 of 9




           25.      In addition to transmitting Plaintiffs personal information to the Third-Party,

    Defendant also transmitted Plaintiffs personal information to other third-party entities in

    connection with the collection of the Consumer Debt. Defendant transmitted such information to

    these other third-party entities by, including but not limited to: [1] utilizing "skip trace" services;

    [2] utilizing bankruptcy, SCRA, probate, and other "scrubbing" services; and [3] utilizing

    independent third-party contractors to attempt to collect the Consumer debt from Plaintiff.

           26.      On a date better known by Defendant, Defendant sent the letter prepared and/or

    complied by the Third-Party to Plaintiff, of which was internally dated November 25, 2020, (the

    "Collection Letter") in an attempt to collect the Consumer Debt.

           27.      Attached as Exhibit "A" is a copy of Collection Letter.

           28.      Defendant' s transmission of Plaintiff s personal information to the Third-Party is

    an explicit violation of § 1692c(b) of the FDCPA. See Hunstein v. Preferred Collection & Mgmt.

    Servs., No. 19-14434, 2021 U.S. App. LEXIS 11648 (11th Cir. Apr. 21, 2021) (a complete copy

    of the Hunstein opinion is attached as Exhibit "B").

           29.      The Collection Letter contains a bar code and/or Quick Response ("QR") code, of

    which are indicative of Defendant' s use of the Third-Party to prepare, print, package, compile,

    and/or otherwise send the Collection Letter.

           30.      For Defendant to maintain a valid consumer collection agency license with the

    Florida Department of State (so to otherwise lawfully collect, or attempt to collect, consumer debts

    from Florida consumers) Defendant knew it was required to tailor its (Defendant-DC' s) debt

    collector methods to be in compliance with both the FDCPA and FCCPA.

           31.      Defendant knew that the Transmitted Information constituted an unlawful

    transmission of Plaintiffs personal information in violation of § 1692c(b) of the FDCPA.


                                                                                                                  PAGE I 4 of 7
                                      LAW OFFICES OF JIBRAEL S. HINDI, PLLC
              110 SE 6th Street, 17th Floor I Ft. Lauderdale, Florida 33301 I Phone (954) 907-1136 I Fax (855) 529-9540
                                                       www.JibraelLaw.com
Case 0:21-cv-61534-AHS Document 1-1 Entered on FLSD Docket 07/27/2021 Page 5 of 9




           32.      The Third-Party did not have any legitimate need for the Transmitted Information,

    as the Transmitted Information constituted an unlawful transmission of Plaintiff' s personal

    information in violation of § 1692c(b) of the FDCPA.

                                                COUNT 1
                                      VIOLATION OF 15 U.S.C. 1692c(b)

           33.      Plaintiff incorporates by reference paragraphs 1-32 of this Complaint.

           34.      Pursuant to § 1692c(b) of the FDCPA, "a debt collector may not communicate, in

    connection with the collection of any debt, with any person other than the consumer, his attorney,

    a consumer reporting agency if otherwise permitted by law, the creditor, the attorney of the

    creditor, or the attorney of the debt collector." 15 U.S.C. 1692c(b) (emphasis added).

           35.      As set forth above, Defendant's transmission of Plaintiffs personal information to

    the Third-Party violates § 1692c(b) of the FDCPA. See Hunstein, No. 19-14434, 2021 U.S. App.

    LEXIS 11648 ("[w]e hold (1) that a violation of § 1692c(b) gives rise to a concrete injury in fact

    under Article III and (2) that the debt collector's transmittal of the consumer's personal information

    to its dunning vendor constituted a communication 'in connection with the collection of any debt'

    within the meaning of § 1692c(b).") Accordingly, Defendant violated § 1692c(b) of the FDCPA

    when it transmitted Plaintiffs personal information to the Third-Party.

           36.      WHEREFORE, Plaintiff, respectfully, requests this Court to enter a judgment

    against Defendant, awarding Plaintiff the following relief:

                    (a)       Statutory and actual damages as provided by 15 U.S.C. § 1692k;

                    (b)       Costs and reasonable attorneys' fees pursuant to 15 U.S.C. § 1692k; and

                    (c)       Any other relief that this Court deems appropriate under the circumstances.
                                                     COUNT 2
                                 VIOLATION OF FLA. STAT. & 559.72(5)

           37.      Plaintiff incorporates by reference paragraphs 1-32 of this Complaint.
                                                                                                                  PAGE I 5 of 7
                                      LAW OFFICES OF JIBRAEL S. HINDI, PLLC
              110 SE 6th Street, 17th Floor I Ft. Lauderdale, Florida 33301 I Phone (954) 907-1136 I Fax (855) 529-9540
                                                       www.JibraelLaw.com
Case 0:21-cv-61534-AHS Document 1-1 Entered on FLSD Docket 07/27/2021 Page 6 of 9




           38.      Pursuant to § 559.72(5) of the FCCPA, in collecting consumer debts, no person

    shall: "[d]isclose to a person other than the debtor or her or his family information affecting the

    debtor's reputation, whether or not for credit worthiness, with knowledge or reason to know that

    the other person does not have a legitimate business need for the information or that the

    information is false." Fla Stat. § 559.72(5) (emphasis added).

           39.      As set forth above, Defendant unlawfully transmitted Plaintiffs personal

    information, by and through the Transmitted Information, to the Third-Party, whereby said

    transmitted information affective Plaintiff s reputation because the Third-Party did not have any

    legitimate need for unlawfully transmitted personal information of Plaintiff.

           40.      WHEREFORE, Plaintiff, respectfully, requests this Court to enter a judgment

    against Defendant, awarding Plaintiff the following relief:

                    (a)       Statutory and actual damages pursuant to Fla. Stat. §559.77(2);

                    (b)       An injunction prohibiting Defendant from engaging in further collection
                              activities directed at Plaintiff that are in violation of the FCCPA;

                    (c)       Costs and reasonable attorneys' fees pursuant to Fla. Stat. §559.77(2); and

                    (d)       Any other relief that this Court deems appropriate under the circumstances.

                          [REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]




                                                                                                                  PAGE 1 6 of 7
                                      LAW OFFICES OF JIBRAEL S. HINDI, PLLC
              110 SE 6th Street, 17th Floor I Ft. Lauderdale, Florida 33301 I Phone (954) 907-1136 I Fax (855) 529-9540
                                                       www.JibraelLaw.coru
Case 0:21-cv-61534-AHS Document 1-1 Entered on FLSD Docket 07/27/2021 Page 7 of 9




         DATED: July 2, 2021
                                                               Respectfully Submitted,

                                                                /s/ Jibrael S. Hindi
                                                               JIBRAEL S. HINDI, ESQ.
                                                               Florida Bar No.: 118259
                                                               E-mail: jibrael@jibraellaw.com
                                                               THOMAS J. PATTI, ESQ.
                                                               Florida Bar No.: 118377
                                                               E-mail: tom@jibraellaw.com
                                                               THE LAW OFFICES OF JIBRAEL S. HINDI
                                                               110 SE 6th Street, Suite 1744
                                                               Fort Lauderdale, Florida 33301
                                                               Phone:       954-907-1136
                                                               Fax:         855-529-9540




                                                                                                                PAGE 1 7 of 7
                                    LAW OFFICES OF JIBRAEL S. HINDI, PLLC
            110 SE 6th Street, 17th Floor I Ft. Lauderdale, Florida 33301 I Phone (954) 907-1136 I Fax (855) 529-9540
                                                     www.JibraelLaw.com
Case 0:21-cv-61534-AHS Document 1-1 Entered on FLSD Docket 07/27/2021 Page 8 of 9




                        EXHIBIT "A"
Case 0:21-cv-61534-AHS Document 1-1 Entered on FLSD Docket 07/27/2021 Page 9 of 9


ATERS001
PO Box 1280
                                                                                                      Co vergen
                                                                                                  Conergont Outsourcing,
Oaks, PA 19456-1280                                                                          800 SW 39th Si, Sotto #100/P0 Box 9004
                                                                                                       Renton, WA 98057
CHANGE SERVICE REQUESTED                                                                      Mort-Thu 8AM-8PM, Fri 8AM-5PM CST
                                                                                                         877-495-0400

                                                                                Date: 11/25/2020
                                                                                Creditor: Velocity Investments, LLC
                                                                                Original Account #: 30000172168381000
                                                                                Convergent Account #: 6-69479722
                                                                                Original Creditor: Santander

lillp11111.10.1111.111.1.111111.1.1110.11.11.111101.111.1                                                  Amount Owed: $4,287.40
                                                                                                           Total Balance: $4,287.40
Maria Rodriguez
3102 Hayes St
Hollywood FL 33021-5552




Dear Maria Rodriguez:

The above referenced creditor has placed your account with our office for collection.



Sincerely,

Convergent Outsourcing, Inc.

     THIS IS AN ATTEMPT TO COLLECT A DEBT AND ANY INFORMATION OBTAINED WILL BE USED FOR THAT
                      PURPOSE. THIS COMMUNICATION IS FROM A DEBT COLLECTOR.
      Please send any correspondence to Convergent Outsourcing, Inc. at PO Box 9004 Renton, WA 98057,
                  NOTICE: PLEASE SEE REVERSE SIDE FOR IMPORTANT CONSUMER INFORMATION.




                                        Questions about Convergent visit httn://converoenthelp.com/

                                                        3 CONVENIENT WAYS TO PAY:
       Pay Online: Pay your bill online with your credit/debit card or checking account at www payconvercient.com

       Pay by Phone: We offer check by phone, Western Union, and credit/debit card. 877-495-0400.

       Pay by Mail: Send payments to Convergent Outsourcing, Inc., PO Box 9.004, Renton, WA 98057-9004.


          PLEASE DETACH THE BOTTOM PORTION WITH YOUR PAYMENT. BEFORE MAILING, PLEASE ENSURE RETURN ADDRESS
                   4.4.REVERSE SIDE APPEARS CORRECTLY THROUGN THE WINDOW OF THE REPLY ENVELOPE...*                   004120955
                                                                                                          84BATERSCO1S 1 XGX
